Title: To Thomas Jefferson from United States House of Representatives, 18 November 1807
From: United States House of Representatives
To: Jefferson, Thomas


                        
                            In the House of Representatives of the United StatesWednesday, the 18th of November. 1807.
                        
                        Ordered, that Mr Quincy and Mr. Burwell, be appointed a Committee to present to the President of the United
                            States, the resolution of this House, agreed to this day. 
                  Extract from the Journal
                        
                            Patrick Magruder Clerk.
                        
                     Enclosure
                                                
                            
                                In the House of Representatives of the United States.Wednesday, the 18th. of November. 1807.
                            
                             Resolved, that the President of the United States be requested to cause to be laid before this House, a
                                Copy of his proclamation, interdicting our harbors and waters to British armed vessels, and forbidding intercourse
                                with them, referred to in his message of the twenty seventh of October last. 
                     By order of the House of Representatives, 
                            
                                J. B. Varnum Speaker
                            
                            
                                 Attest
                                 Patrick Magruder Clk H.R.U.S 
                            
                        
                    
               